SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) [X]Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2012 or []Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-87 EASTMAN KODAK COMPANY (Exact name of registrant as specified in its charter) NEW JERSEY 16-0417150 (State of incorporation) (IRS Employer Identification No.) , ROCHESTER, NEW YORK (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:585-724-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months. Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of "large accelerated filer,” “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[X]Accelerated filer[]Non-accelerated filer[]Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Title of each Class Number of shares Outstanding at October 26, 2012 Common Stock, $2.50 par value Eastman Kodak Company Form 10-Q/A (Amendment No. 1) September 30, 2012 Table of Contents Page Explanatory Note 3 Part II. Other Information Item 6.Exhibits 4 Signatures 5 Index to Exhibits 6 XBRL Content 6 2 EXPLANATORY NOTE The sole purpose of this Amendment No. 1 to the Quarterly Report on Form 10-Q (the “Form 10-Q”) of Eastman Kodak Company for the quarter ended September 30, 2012 is to furnish an updated Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T.Exhibit 101 to the Form 10-Q provides the consolidated financial statements and related notes from the Form 10-Q formatted in extensible business reporting language (“XBRL”). No other changes have been made to the Form 10-Q.This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. 3 Part II.Other Information Item 6.Exhibits (a)Exhibits required as part of this report are listed in the index appearing on page 6. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. EASTMAN KODAK COMPANY (Registrant) Date:October 31, 2012 By: /s/ Eric Samuels Eric Samuels Chief Accounting Officer and Corporate Controller (Chief Accounting Officer and Authorized Signatory) 5 Eastman Kodak Company Index to Exhibits (continued) Exhibit Number Certification – filed herewith. Certification – filed herewith. Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 – filed herewith. Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 – filed herewith. (101.CAL)XBRL Taxonomy Extension Calculation Linkbase- filed herewith. (101.INS)XBRL Instance Document – filed herewith. (101.LAB)XBRL Taxonomy Extension Label Linkbase – filed herewith. (101.PRE)XBRL Taxonomy Extension Presentation Linkbase – filed herewith. (101.SCH)XBRL Taxonomy Extension Schema Linkbase – filed herewith. (101.DEF)XBRL Taxonomy Extension Definition Linkbase – filed herewith. 6
